IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDREW TOLBERT, #NB0318
Plaintiff
v. -  349-CV-410
(JUDGE MARIANI)
§. ELLENBERGER, et al.

Defendants

 

ORDER
AND NOW, THIS [oe J DAY OF JULY, 2019, upon review of Magistrate
Judge Saporito’s Report and Recommendation (‘R&R’) (Doc. 16) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 16) is ADOPTED for the reasons set forth therein.
2. Plaintiffs Complaint (Doc. 1) is DISMISSED as legally frivolous and for failure to
state a claim upon which relief can be granted, pursuant to 28 U.S.C. §
1915A(b)(1), 28 U.S.C. § 1915A(e)(2)(B)(ii), and 42 U.S.C. § 1997e(c)(1).

3. The Clerk of Court is directed to CLOSE this action.

   

Robert D. Mariani
United States District Judge
